AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Western District of North Carolina

                  United States of America                           )
                             v.                                      )
                                                                     )       Case No. 3:20-mj-119
                                                                     )
                                                                     )
                                                                     )
                  MANUEL OPPENHEIMER                                 )
                           Defendant(s)


                                          RULE 4.1 - CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    April 16, 2020               in the county of             Mecklenburg             in the
     Western           District of         North Carolina       , the defendant(s) violated:

            Code Section                                                       Offense Description
18 USC 2423(b)                              Travel in interstate commerce with the purpose of engaging in illicit sexual conduct.




         This criminal complaint is based on these facts:

See attached affidavit.




         ☒ Continued on the attached sheet.


                                                                                              /s/ ALEXANDER HIRST
                                                                                               Complainant’s signature

                                                                                        Alexander Hirst Special Agent FBI
                                                                                                Printed name and title

Sworn in accordance with Rule 4.1.
                                                                                      Signed: April 27, 2020




Date: 04/27/2020
                                                                                                  Judge’s signature

City and state:       Charlotte, North Carolina                                    David Cayer, United States Magistrate Judge
                                                                                                Printed name and title

                     Case 3:20-mj-00119-DSC Document 1 Filed 04/27/20 Page 1 of 1
